DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 4 and 6-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teaching and/or suggesting of a vehicular backup assist system, the vehicular backup assist system comprising:
an ultrasonic sensor disposed at a trailer hitch ball at a ball mount that is configured to be coupled to a hitch receiver of a vehicle; wherein the ball mount has a first end and a second end, and wherein the first end is configured to be coupled to the hitch receiver, and wherein the trailer hitch ball is disposed at the second end opposite the first end of the ball mount, and wherein the trailer hitch ball is configured to couple to a trailer coupler of a trailer; and
a control, with the ball mount coupled to the hitch receiver at the vehicle and the trailer hitch ball cover disposed at the trailer hitch ball, and during a reversing maneuver of the vehicle, and responsive to processing of sensor data
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
06/01/2021